Exhibit 10.1
 


EMERSON ELECTRIC CO.
RESTRICTED STOCK PLAN FOR NON-MANAGEMENT DIRECTORS
 
As amended and restated, effective November 3, 2009.
 
I.            Purpose.  The purpose of this Plan is to attract and retain the
best qualified individuals to serve on the Board and to align their compensation
as members of the Board with the interests of stockholders of the Company by
compensating them with Shares subject to certain restrictions, as described
herein.
 
II.           Definitions.  As used in the Plan, the following terms shall have
the respective meanings:
 
A.           “Annual Meeting” means the annual meeting of stockholders of the
Company.
 
B.           “Board” means the Board of Directors of the Company.
 
C.           “Change of Control” means:
 
(i)           The purchase or other acquisition (other than from the Company) by
any person, entity or group of persons, within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
(excluding, for this purpose, the Company or its subsidiaries or any employee
benefit plan of the Company or its subsidiaries), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either the then-outstanding shares of common stock of the Company or the
combined voting power of the Company’s then-outstanding voting securities
entitled to vote generally in the election of directors; or
 
(ii)          Individuals who, as of the date hereof, constitute the Board of
the Company (as of the date hereof, the “Incumbent Board”) ceasing for any
reason to constitute at least a majority of the Board, provided that any person
who becomes a director subsequent to the date hereof whose election or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (other
than an individual whose initial assumption of office is in connection with an
actual or threatened election contest relating to the election of directors of
the Company, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Exchange Act) shall be, for purposes of this section, considered as
though such person were a member of the Incumbent Board; or
 
(iii) Approval by the stockholders of the Company of (a) a reorganization,
merger or consolidation, in each case with respect to which persons who were the
stockholders of the Company immediately prior to such reorganization, merger or
consolidation do not, immediately thereafter, own more than 50% of,
respectively, the common stock and the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged or
consolidated corporation’s then-outstanding voting securities in substantially
the same proportions as their ownership of the Company’s voting securities
immediately before such reorganization, merger or consolidation, (b) a
liquidation or dissolution of the Company or (c) the sale of all or
substantially all of the assets of the Company.

 
1

--------------------------------------------------------------------------------

 
 
D.           “Committee” means the Corporate Governance and Nominating Committee
of the Board or any other committee composed entirely of Non-Management
Directors as designated by the Board.
 
E.           “Company” means Emerson Electric Co., a Missouri corporation.
 
F.           “Fair Market Value” as of any date means the average of the highest
and lowest price per Share as reported on the New York Stock Exchange Composite
Tape for such date (or, if the Shares are not traded on such date, the next day
on which the Shares are traded).
 
G.           “Material Revision” shall have the meaning ascribed thereto by the
corporate governance standards of the New York Stock Exchange.
 
H.           “Non-Management Director” means a member of the Board who is not an
employee or officer of the Company or any subsidiary of the Company.
 
I.           “Plan” means this Emerson Electric Co. Restricted Stock Plan for
Non-Management Directors, as amended from time to time.
 
J.           “Restricted Share Portion” shall mean that portion of the total
annual retainer paid to directors, as approved by the Committee or as
recommended by the Committee and approved by the Board. The Restricted Share
Portion may range from 0% to 100% of the total annual retainer, in the sole
discretion of the Board or the Committee.
 
K.           “Restricted Share” shall mean a Share which is awarded to a
Non-Management Director subject to forfeiture, as more fully defined in Section
V.B. below.
 
L.           “Restricted Stock Unit” shall mean a bookkeeping entry maintained
by the Company that represents the right (subject to forfeiture) of a
Non-Management Director to receive one Share as more fully described in Section
V.C. below.
 
M.           “Shares” means shares of common stock of the Company, $0.50 par
value per share.
 
III.         Eligibility.  Only Non-Management Directors shall participate in
the Plan.
 
IV.         Administration.  The Plan shall be administered by the
Committee.  The Committee may designate persons other than members of the
Committee to carry out its responsibilities, subject to applicable law.  A
majority of the Committee shall constitute a quorum at any meeting of the
Committee and all determinations of the Committee shall be made by a majority of
its members. Any determination of the Committee under the Plan may be made
without notice of a meeting of the Committee by a written consent signed by all
members of the Committee.  Subject to the express provisions of the Plan, the
Committee shall be authorized and empowered to do all things necessary or
desirable in connection with the administration of the Plan.  All decisions,
determinations and interpretations by the Committee or the Board regarding the
Plan shall be final and binding on all current or former Directors of the
Company and their beneficiaries, heirs, successors and assigns.  The Committee
or the Board, as applicable, shall consider such factors as it deems relevant,
in its sole and absolute discretion, to making such decisions, determinations
and interpretations.  No member of the Committee shall be personally liable for
any action or determination made in good faith with respect to the Plan or to
any settlement of any dispute between a Non-Management Director and the Company.

 
2

--------------------------------------------------------------------------------

 
 
V.           Restricted Share Portion.
 
A.           Each Non-Management Director who is elected or re-elected by the
stockholders of the Company at, or who continues in office after, each Annual
Meeting, shall, on the Annual Meeting date, be awarded Restricted Shares and/or
Restricted Stock Units, with the aggregate Fair Market Value of the underlying
Shares equal to the Restricted Share Portion as of such date.  Notwithstanding
the foregoing, when a Non-Management Director joins the Board prior to an Annual
Meeting, such Non-Management Director may be awarded Restricted Shares and/or
Restricted Stock Units with respect to which the aggregate Fair Market Value of
the underlying Shares shall not exceed the amount provided for in the preceding
sentence, on a pro rata basis in the discretion of the Committee.
 
B.           The Restricted Shares shall be restricted and subject to forfeiture
as more fully described in the following provisions:
 
(i)           The Restricted Shares shall be held for the benefit of the
Non-Management Director in book-entry form by the Company’s stock transfer agent
until the restrictions lapse, or the Restricted Shares are forfeited, in
accordance with this Section V.B. However, the Non-Management Director (or any
trustee referred to in Section IX.B. hereof) shall be entitled to receive all
dividends paid on the Restricted Shares and shall possess all voting rights with
respect to such Restricted Shares as are possessed by other holders of common
stock of the Company in their respective Shares.  The Non-Management Director
may reinvest the dividends received upon the Restricted Shares upon the same
terms available in any dividend reinvestment plan providing for broad-based
participation among the Company’s shareholders.  Any Shares so purchased will
not be subject to restrictions hereunder.
 
(ii)          No Restricted Shares may be sold, transferred, assigned or
otherwise alienated or hypothecated until the restrictions lapse, or the
Restricted Shares are forfeited, in accordance with this Section V.B.
 
(iii)         The restrictions in this Section V.B. will lapse, and the
Restricted Shares will vest, on the earliest of: (a) the last day of his or her
term as a Non-Management Director during which he or she attains age 72, (b) the
date the Non-Management Director dies or becomes disabled or (c) the date of a
Change of Control of the Company; but only if the awardee is a Non-Management
Director on the date the applicable vesting event occurs. However, in the case
of any Restricted Shares granted to a Non-Management Director for a term
subsequent to the term in which he or she attains age 72, the restrictions in
this Section V.B will lapse, and such Restricted Shares will vest, on the last
day of such term.
 
(iv)           Upon the termination of a Non-Management Director’s tenure on the
Board, any Restricted Shares which are not vested as of the date of such
termination shall not vest and shall automatically be forfeited by the
Non-Management Director and cancelled by the Company for no value.  However, the
Committee in its sole discretion may, when it finds that such action would be in
the best interests of the Company, waive in whole or in part any remaining
vesting restrictions with respect to such Restricted Shares, subject to such
terms and conditions as the Committee shall deem appropriate.

 
3

--------------------------------------------------------------------------------

 
 
(v)         Upon vesting, the Restricted Shares will be distributed to the
Non-Management Director, without tax withholding unless required by law.
 
C.           The Restricted Stock Units shall be restricted and subject to
forfeiture as more fully described in the following provisions:
 
(i)           Restricted Stock Units constitute bookkeeping entries maintained
by the Company that represent the right to receive one Share to be issued and
delivered in accordance with the terms and conditions set forth herein and any
additional terms and conditions that may be set forth in a written instrument
evidencing the Restricted Stock Units.  A Non-Management Director holding
Restricted Stock Units will have no rights as a stockholder of the Company with
respect to such Restricted Stock Units prior to the issuance of the Shares in
settlement of the Restricted Stock Units.  However, the Non-Management Director
shall be entitled to receive an amount equal to any cash, stock or other
property paid by the Company as dividends with respect to an equivalent number
of Shares.  An award of Restricted Stock Units shall specify whether the amount
representing the dividend equivalent, if any, shall be paid to the
Non-Management Director in cash on the same date the Company pays the dividend
to its stockholders or on the same date his or her Restricted Stock Units are
settled.  In the event the award agreement provides for deferred payment of the
dividend equivalent, the amount of accumulated dividend equivalents shall be
credited with interest as determined by the Committee but in any event no
greater than 120% of the applicable federal long-term rate, compounded quarterly
(as prescribed under section 1274(d) of the Internal Revenue Code, (26 U.S.C.
1274(d))).  Such interest shall accrue from the date that the dividend
equivalent would otherwise be payable had payment of such amount not been
deferred.  The Non-Management Director shall not possess any voting rights with
respect to Restricted Stock Units.
 
(ii)          No Restricted Stock Units may be sold, transferred, assigned or
otherwise alienated or hypothecated until the restrictions lapse or the
Restricted Stock Units are forfeited, in accordance with this Section V.C.
 
(iii)         The restrictions in this Section V.C. will lapse, and the
Restricted Stock Units will vest, on the earliest of:  (a) the last day of his
or her term as a Non-Management Director during which he or she attains age 72,
(b) the date the Non-Management Director dies or becomes disabled, or (c) the
date of a Change of Control of the Company; but only if the awardee is a
Non-Management Director on the date the applicable vesting event
occurs.  However, in the case of any Restricted Stock Units granted to a
Non-Management Director for a term subsequent to the term in which he or she
attains age 72, the restrictions in this Section V.C will lapse, and such
Restricted Stock Units will vest, on the last day of such term.

 
4

--------------------------------------------------------------------------------

 

(iv)        Upon the termination of the Non-Management Director’s tenure on the
Board, any Restricted Stock Units which are not vested as of the date of such
termination shall not vest and shall automatically be forfeited by the
Non-Management Director and cancelled by the Company for no value and without
issuance of any Shares.  However, the Committee in its sole discretion may, when
it finds that such action would be in the best interests of the Company, waive
in whole or in part any remaining vesting restrictions with respect to any
Restricted Stock Units, subject to such terms and conditions as the Committee
shall deem appropriate.  An award of Restricted Stock Units shall specify
whether or not any dividend equivalents which have been deferred in accordance
with Section V.C.(i) shall be forfeited if the Restricted Stock Units which
generated such deferred dividends are forfeited.
 
(v)         Vested Restricted Stock Units (if not previously forfeited) will
automatically be settled on the date the Non-Management Director terminates his
or her service with the Board, without tax withholding unless required by law;
provided, however, the Company will not be obligated to settle an award of
Restricted Stock Units unless the issuance and delivery of such Shares will
comply with all relevant provisions of law and other legal requirements,
including any applicable federal or state securities laws and the requirements
of any stock exchange or quotation system upon which Shares may then be listed
or quoted.
 
VI.         Maximum Number of Shares.  The maximum number of Shares which may be
awarded pursuant to this Plan is 500,000 (adjusted to reflect 2-for-1 stock
split in 2006).  This number shall be appropriately adjusted by the Committee in
the event of any stock dividends, stock splits, recapitalizations, mergers,
consolidations, spin-offs, split-offs, split-ups, combinations or exchanges of
Shares.  The determination of the Committee regarding any such adjustment shall
be conclusive. Any Shares forfeited as provided in Section V.B.(iv) or V.C.(iv)
shall be re-added to the Shares available for award.
 
VII.        Amendment and Termination.  The Plan may be amended or terminated by
the Board at any time, provided, however, that no Material Revision may be made
without the approval of the stockholders of the Company.
 
VIII.       Effectiveness of the Plan.  The Plan must be approved by both the
stockholders of the Company and the Board.  It will become effective, and grants
may be made under this Plan, on the later of (i) the date of the meeting at
which stockholder approval is obtained, and (ii) the date of the meeting at
which Board approval is obtained.
 
IX.         Miscellaneous.
 
A.           Nothing contained herein shall entitle a Non-Management Director to
continue in office or limit the authority of the Committee to recommend that any
Non-Management Director should no longer serve as a member of the Board.
 
B.           Notwithstanding Section V.B.(ii), Restricted Shares may, with the
consent of the Company, be registered in the name of a personal, revocable trust
established by such Non-Management Director; provided, however, that all of the
terms of the Plan including, without limitation, the provisions of Section V.B.,
shall be binding upon the trustee of any such trust.

 
5

--------------------------------------------------------------------------------

 
 
C.           The Shares awarded under the Plan shall be issued out of treasury
Shares or authorized but unissued Shares.
 
D.           The Plan shall be construed and administered in accordance with the
laws of the State of Missouri without regard to the principles of conflicts of
law which might otherwise apply.
 
Approved by the Board of Directors on the 3rd day of November, 2009.

 
6

--------------------------------------------------------------------------------

 
 
FORM OF RESTRICTED STOCK UNIT AWARD LETTER


February 2, 2010


[Director Name]
[Director Address]
[Director Address]
[Director Address]


Dear [Director Name],


I am pleased to advise you that your restricted stock unit award under Emerson’s
Restricted Stock Plan for Non-Management Directors will be valued at $[115,000].
Accordingly, your 2010 restricted stock unit grant is [______] units, based upon
a fair market value of Emerson Electric Co. common stock on February 2, 2010 of
$[_____] per share. A summary of the Plan and a copy of the complete Plan are
attached hereto as Exhibit A for your reference.


Your award of restricted stock units under the Plan will need to be reported to
the Securities and Exchange Commission on a Form 4 within two business days
after the award.  The procedures for reporting your award are described in
Exhibit B hereto.


You will receive dividend equivalents on your restricted stock units.  [FOR
CURRENT DIVIDEND EQUIVALENTS ONLY][The dividend equivalents will be paid to you
on the dividend payment date.]  [FOR DEFERRED DIVIDEND EQUIVALENTS ONLY][The
payment of the dividend equivalents will be deferred and paid to you, with
interest, upon the end of your tenure on the Board.]


 [FOR CURRENT DIVIDEND EQUIVALENTS ONLY][We have been advised that the award of
restricted stock units under the plan should not be taxable to you in Germany
until vesting.  However, dividend equivalents you receive on the restricted
stock units are taxable when received.  You should confirm this tax treatment
with your tax advisor.]


[FOR DEFERRED DIVIDEND EQUIVALENTS ONLY][We have been advised that the award of
restricted stock units and any dividend equivalents credited to your deferred
dividend equivalent account under the plan should not be taxable to you in the
United Kingdom until payment.  You should confirm this tax treatment with your
tax advisor.]


If you have any questions, don’t hesitate to call me at 314-553-2157.
 

Personal regards,


Cynthia G. Heath

 
7

--------------------------------------------------------------------------------

 

Exhibit A


The principal provisions of the Restricted Stock Plan for Non-Management
Directors are as follows:


 
·
Only non-management Directors are eligible to participate.

 
·
The Corporate Governance and Nominating Committee will determine the portion of
the annual retainer to be paid each year in restricted stock or restricted stock
units.

 
·
The number of restricted shares or units will be based upon fair market value of
Emerson stock, which is the average of the high and low trading prices for
Emerson stock reported by the NYSE, on the date of award.

 
·
The restricted shares or units may not be transferred.  Restricted shares will
be held by our transfer agent, BNY Mellon Shareowner Services, until the
restrictions lapse or are waived.  Restricted stock units will be maintained as
bookkeeping entries by Emerson until settled.

 
·
The restrictions will lapse, and the shares or units will vest, upon the earlier
of: (1) the last day of your term during which you attain age 72, (2) your death
or disability, or (3) a change in control of Emerson, except for shares or units
granted for a term after the term in which you attain age 72 for which the
restrictions will lapse at the end of that later term.  Vested restricted stock
units will be paid out on the last day of your service on the Board by the
issuance of an equivalent number of shares of Emerson common stock.

 
·
If your tenure on the Board ends for any reason other than the foregoing, the
Corporate Governance and Nominating Committee may determine that it is in the
best interests of Emerson to waive the restrictions.  If the restrictions are
not waived, any unvested shares or units will be forfeited.

 
·
During the restricted period, you will be entitled to receive all dividends and
exercise all voting rights with respect to restricted shares.  Cash dividend
equivalents will be paid on restricted stock units, either on the dividend
payment date or deferred, with interest, until the end of your tenure on the
Board.  Restricted stock units do not carry any voting rights.

 
 
[EMERSON ELECTRIC CO. RESTRICTED STOCK PLAN FOR NON-MANAGEMENT DIRECTORS]

 
 
8

--------------------------------------------------------------------------------

 
 
Exhibit B


INSTRUCTIONS FOR 2010 RESTRICTED STOCK UNIT GRANT – SEC


 
A.
SEC Reporting



 
Under SEC rules the grant to you of [_____] Emerson restricted stock units
February 2, 2010 was an exempt transaction under Section 16(b) but is reportable
under Section 16(a) on Form 4.  Your Form 4 is due by the close-of-business on
February 4, 2010.  We will file a Form 4 on your behalf pursuant to the power of
attorney granted by you to Tim Westman. You will receive a draft of your Form 4
by e-mail or fax by the end of the day on February 3, 2010. You will need to
review the information on the draft Form 4 immediately, paying particular
attention to the column indicating your total holdings of Emerson Electric Co.
common stock, and notify Tim at (314) 553-3822 or by return e-mail by 10:00 a.m.
CST on February 4, 2010 that you agree with the information on the Form 4 or
indicating any changes you believe may be required.  Upon receipt of your
consent to file the Form 4, we will file the Form 4 electronically as required
by the Securities and Exchange Commission.




   
B.
SEC Trading Constraints



 
Under SEC rules this grant is an exempt transaction under SEC Rule 16(b) and
will not be matchable against other transactions.


 
9

--------------------------------------------------------------------------------

 